DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The present office action is created in response to the amendment/argument filed on 06/28/2022. The amendments to the independent claims 1, 4 and 11 do not overcome the 35 USC § 101 rejection made on the office action dated 03/28/2022. Therefore, the rejection made under 35 USC § 101 is not withdrawn by the examiner.

Response to Arguments
Applicant’s arguments/remarks filed on 06/28/2022 has been fully considered but they are not persuasive. Previously, the claims 1-11 were rejected under 35 USC § 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, natural phenomenon or an abstract idea) without significantly more.
	Regarding independent claim 1, the applicant has amended the independent claims adding the limitations to the independent claims to recite: a diagnosis unit configured to diagnose, based on the analysis data generated by the generation unit, the condition concerning the converter; and an output unit configured to output the result of the diagnosis made by the diagnosis unit, the result of the diagnostic output by the output unit includes data representing at least the condition concerning the converter.
	Regarding independent claim 4, the applicant has amended the independent claims adding the limitations to the independent claims to recite: an output unit configured to output the result of the diagnosis made by the diagnosis unit, the result of the diagnostic output by the output unit includes data representing at least the condition concerning the converter.
	Regarding independent claim 11, the applicant has amended the independent claims adding the limitations to the independent claims to recite: diagnosing, based on the analysis data generated by the generation unit, the condition concerning the converter; and outputting the result of the diagnosis made by the diagnosis unit, the result of the diagnostic output by the output unit includes data representing at least the condition concerning the converter.
	The applicant requests the examiner to withdraw the rejections made on the office action dated 03/28/2022. 
	However, the examiner believes the amendments/added limitations do not overcome the rejection made under 35 USC § 101 as explained below.
	Regarding the limitation a diagnosis unit configured to diagnose, based on the analysis data generated by the generation unit, the condition concerning the converter. The diagnosis unit recited in the claim limitation is a generic device (comparing circuit or a processor) which is merely be comparing the obtained data. For example, Higgins (US 20110313701A1), para [0128], teaches a processor that compares the generated values to the thresholds. Athikessavan (US20150260794A1), para [0055-56] also teaches a processor that is being used for comparing the data.  The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53. Refer to MPEP 2106.04(a)(2) III (c). and 
 an output unit configured to output the result of the diagnosis made by the diagnosis unit, the result of the diagnostic output by the output unit includes data representing at least the condition concerning the converter. The output unit recited in the claim limitation is a generic device that displays the results is also an extra insignificant activity. Accordingly, the courts have indicated that displaying the result may not be sufficient to show an improvement to the technology. For example; Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48. 
Refer to MPEP 2106.05(a)II

Claim Rejections - 35 USC § 101
	Claims 1-11 are rejected under 35 U.S.C 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
Specifically, claim 1 recites:
A condition monitoring system configured to monitor a condition concerning a converter, the converter being configured to convert energy of a mover unidirectionally from kinetic energy to electric energy or from electric energy to kinetic energy, or bidirectionally between kinetic energy and electric energy, the mover performing a periodic motion at a variable drive frequency, the condition monitoring system comprising: 	
an acquisition unit configured to acquire waveform data from a measuring device, the measuring device being configured to measure an electrical signal that is either output or input of the converter, the waveform data representing a waveform of the electrical signal; and
 a generation unit configured to generate analysis data based on the waveform data, the analysis data being used to monitor the condition concerning the converter,
 the generation unit being configured to obtain, by frequency analysis, a plurality of combinations, each including a value of a frequency and a value of a feature quantity that is either intensity or phase, based on the waveform data when a value of the drive frequency varies and thereby generate the analysis data having at least three variables including the frequency, the feature quantity, and the drive frequency;
a diagnosis unit configured to diagnose, based on the analysis data generated by the generation unit, the condition concerning the converter; and 
an output unit configured to output the result of the diagnosis made by the diagnosis unit, the result of the diagnostic output by the output unit includes data representing at least the condition concerning the converter.
The claim limitations in the abstract idea have been highlighted in bold above. 
Under the step 1 of the eligibility analysis, it is determined whether the claims are drawn to a statutory category by considering whether the claimed subject matter fall within the four statutory categories of patentable subject matter identified by 35 U.S.C 101: process, machine, manufacture, or composition of matter. The above claim is considered to be in the statutory category of (machine).
Under the step 2A, prong one, it is considered whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into groupings of subject matter when recited as such in a claim limitation, that cover mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental process – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
For example, a steps of “a generation unit configured to generate analysis data based on the waveform data, the analysis data being used to monitor the condition concerning the converter,
 the generation unit being configured to obtain, by frequency analysis, a plurality of combinations, each including a value of a frequency and a value of a feature quantity that is either intensity or phase, based on the waveform data when a value of the drive frequency varies and thereby generate the analysis data having at least three variables including the frequency, the feature quantity, and the drive frequency
a diagnosis unit configured to diagnose, based on the analysis data generated by the generation unit, the condition concerning the converter; and 
an output unit configured to output the result of the diagnosis made by the diagnosis unit, the result of the diagnostic output by the output unit includes data representing at least the condition concerning the converter” are treated by the Examiner as belonging to mathematical relationship. These mathematical steps represent that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
Similar limitations comprise the abstract ideas of the independent claims 4 and 11.
Next, under the step 2A, prong two, it is considered whether the claim that recites a judicial exception is integrated into a practical application.
In this step, it is evaluated whether the claim recites meaningful additional elements that integrate the exception into a practical application of that exception.
In claim 1, the additional element in the preamble of “A condition monitoring system…” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements/steps (hardware or software – unit) an acquisition unit configured to acquire waveform data from a measuring device… is also recited in generality which seem to merely be gathering data and not really performing any kind of inventive activities to provide any meaningful additional element. Also, it represents an extra-solution activity to the judicial exception. All uses of judicial exception require it.
In claim 4, the additional elements/steps recite the similar additional elements/steps as of claim 1. The additional elements/steps (hardware or software – unit) are recited in generality and represent extra- solution activity to the judicial exception. The additional element in the preamble of “A condition monitoring system…” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements/steps “a diagnosis unit configured to diagnose…”  is also recited in generality which seem to merely be gathering data and not really performing any kind of measurement to provide any meaningful additional element. Also, it represents an extra-solution activity to the judicial exception. All uses of judicial exception require it.
In claim 11, the additional elements/steps (program/software -method) are recited in generality and represent extra solution activity to the judicial exception. The additional element in the preamble of “A condition monitoring method…” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technology environment or field of use. The additional elements/steps (program/software) an acquisition processing of acquiring waveform data from a measuring device… is also recited in generality which seem to merely be gathering data and not really performing any kind of inventive activities to provide any meaningful additional element. Also, it represents an extra-solution activity to the judicial exception. All uses of judicial exception require it.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the step 2B.
Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, the claims (2, 3, 8-10) and (5-7) comprise the analogous subject matter and also comprise additional features/steps which are the part of an expanded abstract idea of the independent claims 1 and 4 respectively (additionally comprising mathematical relationship/mental process steps) and, therefore, the dependent claims are not eligible without additional elements that reflect a practical application and qualified for significantly more for substantially similar reason as discussed with regards to claims 1, 4 and 11. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272 2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.T./Examiner, Art Unit 2863                           

/TARUN SINHA/Primary Examiner, Art Unit 2863